DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al WO 2018/148696.
Regarding Claim 1, Choi et al shows in Figure 7, an optical device comprising a printed circuit board 410 comprising an image capture control circuit, a lens holder 110 extending along an optical axis of the optical device from a top to a bottom (as shown), the lens holder comprising a top optical element 130 arranged on the top extremity of the lens holder 110, the lens holder 110 being mounted on the printed circuit board 410 to as to align, along the optical axis of the optical device, the image capture electronic circuit and the top optical element 130 (see last para. page 7, English translation), a heating element 132 comprising a heating part (see Fig. 8) arranged in contact with the top optical element 130 and comprising a first electrical conductive wire 320 and a second electrical conductive wire 330, each electrical conductive wire extending from the heating part to a bottom extremity of each electrical conductive wire being directly attached in electrical contact with the printed circuit board 410 (see page 9, para. 4), a first wire insertion guide element 111-1, the first electrical conductive wire 320 being arranged in the first wire insertion guide element, and a second wire insertion guide element 111-2, the second electrical conductive wire 330 being arranged in the second wire insertion guide element 111-2 (see page 5, second para. from the bottom, the wire insertion guide can be formed between element 111 and lens holder 110 or be formed directly within the lens holder 110, page 9, 5th para.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al WO 2018/148696.
Regarding Claim 3, Choi et al shows the lens holder 110 comprising a cylindrical wall extending along the optical axis of the optical device from the top extremity to the bottom extremity of the lens holder 110, each wire insertion guide element comprises an open cavity extending through the cylindrical wall of the lens holder 110 from an open top extremity of the cylindrical wall to an open bottom extremity of the cylindrical wall (Choi et al discloses the connection members 320 and 330 may pass through the lens barrel 110, see page 9, 5th para.).
Regarding Claim 4, Choi et al discloses the barrel can be positioned on the circuit board 410 (see page 7, last para.) but fails to show the circuit board comprising a through hole. To provide a through hole in the circuit board is considered a matter of design choice.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al WO 2018/148696 in view of Sato CN 107771009.
	Regarding Claim 2, Choi et al shows the bottom of each electrical conductive wire comprising a rigid end (see Fig. 5) but fails to shows the circuit board comprising a through hole and welding the rigid end of the conductive wire.  Sato teaches that it is known in the art in Figure 6 to provide a heating element with conductive wires 41a extending in a through hole 35 of a circuit board 30 and being welded 31 at the bottom of the circuit board 30.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Choi et al to have the conductive wires extend through the circuit board for welding on the bottom surface in the same manner as taught by Sato to provide for secure placement and positioning of the conductive wires.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-7 are considered to set forth allowable subject matter because Claim 5 sets forth fixing the lens holder onto the printed circuit board using glue, inserting conductive wires into guide elements, aligning the image capture electronic circuit together with the top optical element according to the optical axis while the glue is not dry, and fixing the bottom extremity of each electrical conductive wire in electrical contact with the printed circuit board while the glue is not dry.  This combination of limitations was not shown or suggested by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875